Approval of Minutes of previous sitting
The Minutes of the sitting of 14 December 2006 have been distributed.
Are there any comments?
(FR) I will be very brief, Mr President. Last week in Strasbourg, Parliament adopted a number of important reports, including two on the ten proposals relating to the financial perspectives in the field of the area of freedom, security and justice for the period 2007-2013.
I simply wanted to take the opportunity offered by the approval of the Minutes to thank the Committee on Civil Liberties, Justice and Home Affairs for the exceptional work which it had to complete quickly and also to Parliament's services, which were able to correct a number of disturbing material errors and provide the translations of the reports originally filed by that committee.
The texts now clearly reflect the will of the plenary, and I would also like in your hearing to thank the Council services, which provided us with the translations of the texts on which we were able to obtain complete agreement.
Thank you very much, Mr Cavada, for your comments, which are certainly very appropriate and reflect the efforts made by your committee and all the committees that collaborated with it to achieve this important result. I therefore congratulate you and everyone involved in this process.
Mr President, last Thursday we adopted a number of changes to the Rules of Procedure, including the change to the new procedure on comitology, to take advantage of the biggest increase in the powers of Parliament since the Treaty of Nice.
I understand that a new edition of the Rules of Procedure is to be published soon. May I urge that it be distributed in January if at all possible and can I also ask that it be completed with the adaptation of the various numbers in the Rules that have to be adapted automatically, without a vote in Parliament, to take account of the new size of the European Parliament? As you know, we shall be increasing in numbers in January.
Thank you for your request, Mr Corbett, which is also relevant. As you know, we have a problem with the translations. Parliament's services tell me that they are doing everything possible to make a provisional version available in every language in January. That version will have to be considered a provisional version but it is undoubtedly helpful for Members to be able to have access to it as soon as possible.
It would therefore appear that your request will be met and that we will have a provisional version available in every language in January. After that the versions will have to be revised to ensure that the translations are correct before this process of reforming our Rules of Procedure can be finally deemed completed.
(The Minutes were approved)